UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6637



GARY COOPER,

                                                Plaintiff - Appellant,

             versus


S. STARLING, Sergeant, Correctional Officer;
SHERWOOD R. MCCABE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-250-5-BO)


Submitted:    July 23, 2003                  Decided:   August 12, 2003


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Cooper, Appellant Pro Se. James Philip Allen, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Cooper appeals the district court’s order denying relief

on his 42 U.S.C. § 1983 (2000) complaint.     We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.   See Cooper v. Starling,

No. CA-02-250-5-BO (E.D.N.C. filed Jan. 8, 2003; entered Jan. 10,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2